DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasing (U.S. Patent 8,992,544).
Sasing discloses a device (for example see Figure below) comprising a set screw and a surgical instrument. The set screw comprises a breakoff head and a threaded portion coupled by a breakoff region. The breakoff head includes at least one interlocking portion (13a). The surgical instrument comprises a shaft having an elongate structure and a driver head positioned on a distal end of the surgical instrument. The driver head includes at least one interlocking portion (17) extending in a longitudinal direction and a pin (21) positioned at least partially within the driver head (element 21 sits within a recess formed within the outer diameter of the proximal end of the driver head), wherein the at least one interlocking portion of the driver head is configured to interlock with the at least one interlocking portion of the breakoff head such that the driver head breaks the breakoff head from the threaded portion when rotated and . 

    PNG
    media_image1.png
    824
    526
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references the examiner felt were relevant to the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775